Name: 2005/683/EC: Commission Decision of 30 September 2005 amending Decision 2005/240/EC authorising methods for grading pig carcases in Poland (notified under document number C(2005) 3646)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic analysis;  agri-foodstuffs;  animal product;  Europe;  mechanical engineering
 Date Published: 2005-10-04

 4.10.2005 EN Official Journal of the European Union L 258/5 COMMISSION DECISION of 30 September 2005 amending Decision 2005/240/EC authorising methods for grading pig carcases in Poland (notified under document number C(2005) 3646) (Only the Polish text is authentic) (2005/683/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) By Commission Decision 2005/240/EC (2), the use of three methods for grading pig carcases in Poland was authorised. (2) The Polish Government has requested the Commission to authorise a new apparatus for grading pig carcases and has submitted the details required in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3). (3) The examination of this request has revealed that the conditions for authorising the new apparatus are fulfilled. (4) Decision 2005/240/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/240/EC is hereby amended as follows: 1. in the first paragraph of Article 1, the following point (d) is added: (d) the apparatus called IM-03  and the assessment methods related thereto, details of which are given in part 4 of the Annex; 2. the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Poland. Done at Brussels, 30 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 74, 19.3.2005, p. 62. Decision as amended by Decision 2005/609/EC (OJ L 207, 10.8.2005, p. 20). (3) OJ L 285, 25.10.1985, p. 39. Regulation as amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43). ANNEX In the Annex to Decision 2005/240/EC, the following part 4 is added: Part 4 IM-03 1. Grading of pig carcases is carried out by means of the apparatus known as IM-03 . 2. The apparatus shall be equipped with a needle-optical probe (single line scanner SLS01) of 7 millimetres diameter. The probe contains the line of contact image sensors (CIS) and green light-emitting diodes. The operating distance is between 0 and 132 millimetres. 3. The lean meat content of the carcase shall be calculated according to the following formula: = 45,07537  0,52724X1 + 0,31380X2 where: = the estimated percentage of lean meat in the carcase, X1 = the thickness of back fat (including rind) in millimetres measured at 6 centimetres off the midline of the carcase between the third and fourth last rib, X2 = the thickness of the muscle in millimetres measured at the same time and in the same place as X1. This formula shall be valid for carcases weighing between 60 and 120 kilograms.